          Case 1:20-cv-00553-JFR Document 19 Filed 09/09/20 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

BARBARA ANDERSEN,

               Plaintiff,

v.                                                                   No. 1:20-cv-00553-JFR

FORREST FENN and
FNU LNU,

               Defendants.

                                  ORDER TO SHOW CAUSE

       On August 14, 2020, the Court granted Plaintiff’s motion for an extension of time to file

an amended complaint, granted Plaintiff 21 days to file an amended complaint, and notified

Plaintiff that failure to timely file an amended complaint may result in dismissal of this case. See

Doc. 14 at 6. Plaintiff did not file an amended complaint by the September 4, 2020, deadline and

did not file a motion for an additional extension of time.

       IT IS ORDERED that Plaintiff shall, within 14 days of entry of this Order, show cause

why she did not file an amended complaint by the September 4, 2020, deadline.




                                              ___________________________________
                                              JOHN F. ROBBENHAAR
                                              United States Magistrate Judge
